DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following office action is a Final Office Action in response to communications received on 09/23/2022.
Claims 1-6 and 8-20 have been amended. Therefore, claims 1-20 are currently pending in this application.
Interview 
4.	Applicant filed an interview request via AIR (Automated Interview Request) on 09/23/2022. The Examiner left a voicemail to Applicant on 09/26/2022, thereby informing Applicant to conduct the interview on 09/30/2022. The Examiner made a further attempt to contact Applicant on 09/30/2022 regarding the interview (the Examiner left additional voicemail to Applicant); however, no response was received from Applicant. 
Claim Rejections - 35 USC § 101
5.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1-20 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category; for example, a process or a machine .
(Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, as shown below: 
— 	Considering each of claims 1, 8 and 15, the following claimed limitations recite an abstract idea: 
receiving a user inquiry from a user; a knowledge pattern model of the user, the knowledge pattern model comprising a model to predict, in response to the user inquiry, a knowledge acquisition format associated with the user and the user inquiry, wherein the knowledge acquisition format comprises an information communication structure that facilitates the user acquiring target knowledge associated with an answer to the user inquiry; and using the knowledge acquisition format to generate, in response to the user inquiry, personalized learning-based guidance comprising a communication that is based on the information  communication structure and assists the user with performing a task of acquiring the target knowledge. 
Thus, the limitations identified above recite an abstract idea since the limitations correspond to certain methods of organizing human activity, and/or mental processes, which are part of the enumerated groupings of abstract ideas identified according to the current eligibility standard (see MPEP 2106.04(a)). For instance, the current claims correspond to managing personal behavior, such as teaching, wherein a personalized learning-based guidance is generated to a user, based on the analysis of an inquiry received from the user, in order to assist the user in acquiring a target knowledge, etc. 
(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claims recite additional element(s)—wherein a computer that executes algorithms, such as natural language processing and machine learning, is utilized to facilitate the process of: receiving an inquiry (“receiving at a question and answer (Q&A) module a user inquiry from a user”); predicting a knowledge acquisition format (“a machine learning model trained to predict, in response to the user inquiry, a knowledge acquisition format associated with the user and the user inquiry”); facilitating the acquiring of a target knowledge (“an information communication structure that facilitates the user acquiring target knowledge associated with an answer to the user inquiry”); generating personalized learning-based guidance (“using the knowledge acquisition format to generate, in response to the user inquiry, personalized learning-based guidance comprising a communication that is based on the information communication structure and assists the user with performing a task of acquiring the target knowledge”), etc.
However, the claimed additional element(s) fail to integrate the abstract idea into a practical application since the additional element(s) are utilized merely as a tool to facilitate the abstract idea. Thus, when each claim is considered as a whole, the additional element(s) fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. For instance, when each of the claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology.   
The observations above confirm that the claims are indeed directed to an abstract idea. 
(Step 2B)
Accordingly, when the claim(s) is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional element(s) do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). The claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions. Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 
It is also worth noting, according to the original disclosure, that the current claimed invention is directed to a conventional and generic arrangement of the additional elements. For instance, the disclosure describes one or more commercially available conventional devices (e.g. mobile phones, laptops, PDAs, etc.) that are arranged to communicate, via the conventional communication network (e.g. the Internet), with online resources (e.g. see the specification: [0101], [0109]); and thereby the user is able to access—or participate in—one or more learning activities. 
It is further worth to note that the utilization of the conventional computer/Internet technology to facilitate learning or content presentation to a user, including the process of utilizing one or more algorithms (e.g. machine learning, and/or natural language processing, etc.) for generating personalized content to the user, etc., is already directed to a well-understood, routine or conventional activity in the art (e.g. US 2014/0024009; US 2014/0122990; US 2011/0040604, etc.).
The above observation confirms that the current claimed invention fails to amount to “significantly more” than an abstract idea.
It is worth noting that the above analysis already encompasses each of the current dependent claims (i.e. claims 2-7, 9-14 and 16-20). Particularly, each of the dependent claims also fails to amount to “significantly more” than the abstract idea since each dependent claim is directed to a further abstract idea, and/or a further conventional computer element/function utilized to facilitate the abstract idea. Accordingly, none of the current claims implements an element—or a combination of elements—directed to an “inventive concept” (e.g. an element—or a combination of elements—that provides an improvement in computer-related technology). 
►	Applicant’s arguments directed to section 101 have been fully considered (the arguments filed on 09/23/2022).The arguments are not persuasive. Applicant argues,  
Claims 1-20 stand rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception . . . 
In the interest of advancing prosecution, Applicant has amended independent claims 1, 8, and 15 to define additional details of the claimed Q&A module and the claimed knowledge pattern model . . . 
It is respectfully submitted that the claimed Q&A module and the claimed knowledge pattern model are not generic computing elements implementing an abstract idea but are instead technical components operable to perform specific technical functions that are not abstract ideas. For example, the claimed Q&A module includes natural language processing functionality and machine learning functionality that are operable to analyze unstructured information. As described in at Paragraph [0042] of the pending Specification, an example implementation of the claimed Q&A module is so-called DeepQA technology developed by IBM® . . . 
Further, the technical features of the claimed Q&A module have been improved by providing the claimed Q&A module with the claimed "knowledge pattern model," which includes a machine learning model trained to predict, in response to the user inquiry, a knowledge acquisition format associated with the user and the user inquiry. The knowledge acquisition format includes an information communication structure that facilitates the user acquiring target knowledge associated with an answer to the user inquiry. As described at Paragraph [0046] of the pending Specification . . . 	
Accordingly, the claimed "knowledge pattern module" is not a generic computing component, and the functionality of the claimed "knowledge pattern module" (i.e., "the knowledge pattern model comprising a machine learning model trained to predict, in response to the user inquiry, a knowledge acquisition format associated with the user and the user inquiry, wherein the knowledge acquisition format comprises an information communication structure that facilitates the user acquiring target knowledge associated with an answer to the user inquiry") improves the functionality of the Q&A module and does not implement anything that qualifies as an abstract idea . . . 

	The Office respectfully disagrees with the above arguments at least for the following reasons:
	Firstly, the current amendment does not render the any of the current claims beyond an abstract idea. Although Applicant asserts that the amendment provides additional details related to the Q&A module, the details are still directed to conventional computer functions that a conventional computer system is serving to perform. For instance, the implementation of machine learning algorithms, and/or natural language processing, to process collected data is already part of the conventional computer technology. Particularly, the current claims are still utilizing the conventional computer technology as a tool to facilitate the implementation of the claimed abstract idea (e.g. gathering an inquiry from the user, and thereby generating a personalized learning-based guidance to the user based on the analysis of one or more attributes of the user using one or more algorithms, etc., see claim 1). Accordingly, when each claims is considered as a whole, the claimed additional elements (the claimed computer components and/or the algorithms) fail to impose meaningful limits on practicing the abstract idea. 
	Applicant is also referring to a section from the specification ([0042]) in order to indicate that the claimed Q&A module is DeepQA technology developed by IBM®. Particularly, while relying on the above section from the specification, Applicant asserts that “[a]ccordingly, the claimed Q&A module is not a generic computing component, and the functionality of the claimed Q&A module (i.e., having natural language processing functionality and machine learning functionality that are operable to analyze unstructured information) does not implement anything that qualifies as an abstract idea”. However, the Q&A module currently claimed is not necessarily specific to the type that Applicant identified from the specification. Moreover, there is no evidence to demonstrate whether the claimed Q&A module provides an improvement over the relevant existing technology. Particularly, as already pointed out above, the implementation of machine learning algorithms and/or natural language processing algorithms is part of the conventional computer technology. Consequently, Applicant’s arguments are not persuasive. 
  	Secondly, Applicant asserts that  “the technical features of the claimed Q&A module have been improved by providing the claimed Q&A module with the claimed ‘knowledge pattern model,’ which includes a machine learning model an information communication structure that facilitates the user acquiring target knowledge associated with an answer to the user inquiry”. Applicant further refers to a section from the specification ([0046]) to support the above assertion.   
However, the above assertion does not constitute an improvement over the relevant existing technology; rather, it is merely indicating the software or the algorithm being used to manipulate data. It is worth to note that the claimed Q&A module itself is software that the claimed computer executes; and wherein this software includes well-known conventional algorithms, such as machine learning algorithm. Accordingly, such implementation is not directed to an improvement over the relevant existing technology.   
	Although Applicant is referring to the specification (e.g. [0046] of the specification) to substantiate the assertion regarding the alleged improvement (see pages 12 and 13 of the argument), none of the parts that Applicant discussed demonstrates an improvement over the relevant existing technology. Instead, the discussion is directed to the various steps and/or functions that the disclosed invention is performing (“the Q&A module 110 and the User A knowledge pattern model 160, in response to various types of input data (e.g., an inquiry 114 from User A), cognitively facilitate User A's learning by generating learning-based guidance . . .”; “the personalized learning-based guidance 116 is a communication designed by the personalized Q&A module 110 and the User A knowledge pattern model 160 to match or align with User A's preferential and/or most effective knowledge acquisition process or method . . .”). According, none of the discussions demonstrates an improvement over the relevant existing technology.  
Applicant further concludes that “the claimed ‘knowledge pattern module’ is not a generic computing component . . .  the knowledge acquisition format comprises an information communication structure that facilitates the user acquiring target knowledge associated with an answer to the user inquiry’) improves the functionality of the Q&A module and does not implement anything that qualifies as an abstract idea”. 
However, the “knowledge pattern model” is an algorithm that the system executes to identify, based on gathered data, attributes related to the user; such as, the knowledge patterns of the user. Accordingly, except for the name given to the model, it is still directed to conventional computer functions that the conventional computer serves to perform (e.g. analyzing collected data related to a user; and thereby generating one or more results, etc.). It is also worth to note that the type of information that the computer manipulates,  and/or the type of information that the system generates, does not necessarily demonstrate whether the implementation is beyond an abstract idea.
Thus, at least for the reasons discussed above, the Office concludes that none of the current claims amounts to “significantly more” than an abstract idea. 
Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C.112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C.112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

●	Claims 4, 5, 11, 12, 18 and 19 are rejected under 35 U.S.C.112(a) or 35 U.S.C.112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Each of claims 4, 11 and 18 recites, “the machine learning model of the knowledge pattern model comprises a first machine learning model; the knowledge pattern model includes a learning-styles sub-model of the user comprising a second machine learning model trained to perform a task of predicting a set of learning styles of the user; and first machine learning model has been trained by taking into account the set of learning styles of the user predicted by the second machine learning model”.
	Similarly, each of claims 5, 12 and 19 recites, “the machine learning model of the knowledge pattern model comprises a first machine learning model;  the knowledge pattern model includes an existing-knowledge sub-model of the user that comprises a second machine learning model trained to perform a task of predicting information and skills that are currently known by and within the skill set of the user; and the first machine learning model has been trained by taking in to account the information and the skills predicted by the second machine learning model to be currently known by and within the skill sets of the user”
	However, the original disclosure does not have sufficient written description regarding such two different machine learning models, including the recited arrangement and/or interaction between the first machine learning model and the second machine learning model. Instead, the original disclosure, including the section that Applicant identified ([0042] to [0050]), is providing a general description regarding the implementation of machine learning algorithms. 
Note that, when an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112(a), or first paragraph (pre-AIA ), a study of the entire application is often necessary to determine whether or not "new matter" is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure (see MPEP 2163.06).

7.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claims 2, 9 and 16 are rejected under 35 U.S.C.112(b) or 35 U.S.C.112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Each of claims 2, 9 and 16 recites the limitation, “the personalized knowledge acquisition format”; however, there is insufficient antecedent basis for the above limitation. It is worth to note that each independent claim is reciting “knowledge acquisition format” as opposed to “personalized knowledge acquisition format”. 
5.	The following is a quotation of 35 U.S.C.112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C.112, sixth paragraph: 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
●	Claims 1-20 invoke 35 U.S.C.112(f) or pre AIA  35 U.S.C.112, sixth paragraph for the following reasons. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


This application includes at least one claim limitation that does not use the word “means,” but is nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation are: “a question and answer (Q&A) module”, “a knowledge pattern model”, “machine learning model”, “first machine learning model”, “second machine learning model”, “learning-styles sub-model”, “existing-knowledge sub-model”, etc. 
The disclosure appears to describe such models and module generally as an algorithm or software components of a computer system (see [0039] and [0040] of the specification). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
►	Applicant’s arguments directed to section §112(f) have been fully considered (the argument filed on 09/23/2022). 
Applicant asserts, “Applicant has amended the pending claims to define specific structures for the claimed Q&A module, knowledge pattern model, learning-styles sub-model, and existing-knowledge sub-model for performing the relevant claimed functions. Accordingly, it is respectfully submitted that the pending claims, as amended, do not include claim limitations that invoke an interpretation under 35 U.S.C. § 112, sixth paragraph”. 
However, the current amendment does not necessarily cure the issue raised per section §112(f). This is because the current amendment is still relying on generic placeholders that are coupled with functional language, but no sufficient structure is recited to perform the recited function. Particularly, each generic placeholder identified above is not preceded by a structural modifier. Consequently, Applicant’s arguments are not persuasive.   
Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C.102(a)(1) as being anticipated by Nealon 2014/0024009.
Regarding claim 1, Nealon teaches the following claimed limitations: a computer-implemented method of facilitating user learning, the computer-implemented method comprising: receiving at a question and answer (Q&A) module a user inquiry from a user ([0046] lines 1-19; [0053] lines 1-5: e.g. a system that provides personalized educational content to a user; wherein the system receives from the user a search-string related to a subject matter. Accordingly, the system already implements a function or module [i.e. Q&A module] that processes inquiry received from the user); wherein the Q&A module comprises a knowledge pattern model of the user, the knowledge pattern model comprising a machine learning model trained to predict, in response to the user inquiry, a knowledge acquisition format associated with the user and the user inquiry; wherein the Q&A module comprises natural language processing functionality and machine learning functionality that are operable to analyze unstructured information ([0049]; [0051]; [0053]; [0081]; [0082]; [0096]; [0098]: e.g. the system implements a function/algorithm that correlates the search-string provided by the user with data in the user’s profile in order to identify content items pertinent to the user; wherein the user’s profile stores various attributes related to the user, including a language that the user preferers [a knowledge acquisition format]; and wherein the system establishes the user’s profile based on interaction data gathered regarding the user, etc. The implementation above indicates, at least implicitly, a knowledge pattern model that involves a machine learning trained to predict, based on the search-string [inquiry] the user provided, the format by which the user acquires knowledge [i.e. knowledge acquisition format associated with the user and the user inquiry]. Furthermore, the system already implements various algorithms, including natural language processing and machine learning, that process structured and unstructured data), wherein the knowledge acquisition format comprises an information communication structure that facilitates the user acquiring target knowledge associated with an answer to the user inquiry; and using the knowledge acquisition format to generate, in response to the user inquiry, personalized learning-based guidance comprising a communication that is based on the information communication structure and assists the user with performing a task of acquiring the target knowledge ([0053]; [0056]; [0083]: e.g. the system provides the learning content item(s), which is identified based on the search-string [inquiry], based on attributes in the user’s profile; such as a language that the user prefers. This indicates the knowledge acquisition format already comprises information communication structure, such as a type of language to be used, which facilitates the acquiring of target knowledge associated with an answer to the user inquiry. Thus, based on the user’s attributes established above and the search-string [inquiry] received from the user, the system generates one or more educational content items [i.e. personalized learning-based guidance] that are pertinent to the user; and wherein the above is presented to the user according to the user’s preferred language. The teaching above indicates the process of generating, in response to the user inquiry, personalized learning-based guidance comprising a communication that is based on the information communication structure and assists the user with performing a task of acquiring the target knowledge).
Regarding claim 8, Nealon teaches the following claimed limitations: a computer system comprising a processor communicatively coupled to a memory, wherein the processor performs processor operations comprising: receiving, at a question and answer (Q&A) module of the processor, a user inquiry from a user ([0046] lines 1-19; [0053] lines 1-5: e.g. a computer-based system that provides personalized educational content to a user; wherein the system receives from the user a search-string related to a subject matter. Accordingly, the system already implements a function or module [i.e. Q&A module] that processes inquiry received from the user); wherein the Q&A module comprises a knowledge pattern model of the user, the knowledge pattern model comprising a machine learning model trained to predict, in response to the user inquiry, a knowledge acquisition format associated with the user and the user inquiry; wherein the Q&A module comprises natural language processing functionality and machine learning functionality that are operable to analyze unstructured information ([0049]; [0051]; [0053]; [0081]; [0082]; [0096]; [0098]: e.g. the system implements a function/algorithm that correlates the search-string provided by the user with data in the user’s profile in order to identify content items pertinent to the user; wherein the user’s profile stores various attributes related to the user, including a language that the user preferers [a knowledge acquisition format]; and wherein the system establishes the user’s profile based on interaction data gathered regarding the user, etc. The implementation above indicates, at least implicitly, a knowledge pattern model that involves a machine learning trained to predict, based on the search-string [inquiry] the user provided, the format by which the user acquires knowledge [i.e. knowledge acquisition format associated with the user and the user inquiry]. Furthermore, the system already implements various algorithms, including natural language processing and machine learning, that process structured and unstructured data), wherein the knowledge acquisition format comprises an information communication structure that facilitates the user acquiring target knowledge associated with an answer to the user inquiry; and using the knowledge acquisition format to generate, in response to the user inquiry, personalized learning-based guidance comprising a communication that is based on the information communication structure and assists the user with performing a task of acquiring the target knowledge ([0053]; [0056]; [0083]: e.g. the system provides the learning content item(s), which is identified based on the search-string [inquiry], based on attributes in the user’s profile; such as a language that the user prefers. This indicates the knowledge acquisition format already comprises information communication structure, such as a type of language to be used, which facilitates the acquiring of target knowledge associated with an answer to the user inquiry. Thus, based on the user’s attributes established above and the search-string [inquiry] received from the user, the system generates one or more educational content items [i.e. personalized learning-based guidance] that are pertinent to the user; and wherein the above is presented to the user according to the user’s preferred language. The teaching above indicates the process of generating, in response to the user inquiry, personalized learning-based guidance comprising a communication that is based on the information communication structure and assists the user with performing a task of acquiring the target knowledge).
Regarding claim 15, Nealon teaches the following claimed limitations: a computer program product for facilitating user learning, the computer program product comprising a computer readable program stored on a computer readable storage medium that is not a transitory signal ([0002]; [0015] lines 1-7: e.g. a computer-based system that provides personalized educational content to a user, wherein the system already incorporates one or more computer readable storage devices that store computer executable instructions), wherein the computer readable program, when executed on a processor, causes the processor to perform a method comprising: receiving, at a question and answer (Q&A) module of the processor, a user inquiry from a user ([0046] lines 1-19; [0053] lines 1-5: e.g. the system receives from the user a search-string related to a subject matter. Accordingly, the system already implements a function or module [i.e. Q&A module] that processes inquiry received from the user); wherein the Q&A module comprises a knowledge pattern model of the user, the knowledge pattern model comprising a machine learning model trained to predict, in response to the user inquiry, a knowledge acquisition format associated with the user and the user inquiry; wherein the Q&A module comprises natural language processing functionality and machine learning functionality that are operable to analyze unstructured information ([0049]; [0051]; [0053]; [0081]; [0082]; [0096]; [0098]: e.g. the system implements a function/algorithm that correlates the search-string provided by the user with data in the user’s profile in order to identify content items pertinent to the user; wherein the user’s profile stores various attributes related to the user, including a language that the user preferers [a knowledge acquisition format]; and wherein the system establishes the user’s profile based on interaction data gathered regarding the user, etc. The implementation above indicates, at least implicitly, a knowledge pattern model that involves a machine learning trained to predict, based on the search-string [inquiry] the user provided, the format by which the user acquires knowledge [i.e. knowledge acquisition format associated with the user and the user inquiry]. Furthermore, the system already implements various algorithms, including natural language processing and machine learning, that process structured and unstructured data), wherein the knowledge acquisition format comprises an information communication structure that facilitates the user acquiring target knowledge associated with an answer to the user inquiry; and using the knowledge acquisition format to generate, in response to the user inquiry, personalized learning-based guidance comprising a communication that is based on the information communication structure [and] assists the user with performing a task of acquiring the target knowledge ([0053]; [0056]; [0083]: e.g. the system provides the learning content item(s), which is identified based on the search-string [inquiry], based on attributes in the user’s profile; such as a language that the user prefers. This indicates the knowledge acquisition format already comprises information communication structure, such as a type of language to be used, which facilitates the acquiring of target knowledge associated with an answer to the user inquiry. Thus, based on the user’s attributes established above and the search-string [inquiry] received from the user, the system generates one or more educational content items [i.e. personalized learning-based guidance] that are pertinent to the user; and wherein the above is presented to the user according to the user’s preferred language. The teaching above indicates the process of generating, in response to the user inquiry, personalized learning-based guidance comprising a communication that is based on the information communication structure and assists the user with performing a task of acquiring the target knowledge).
Nealon teaches the claimed limitations as discussed above per each of the independent claims. Nealon further teaches: 
Regarding each of claims 2, 9 and 16, using the knowledge acquisition format to generate the personalized learning-based guidance comprises using the personalized knowledge acquisition format to identify relationships between existing knowledge of the user and the target knowledge ([0051]; [0053]; [0056]: e.g. the system uses data from the user’s profile, which indicates the user’s language preference; and further data from the user’s leaning history information, which indicates the user’s existing knowledge, to generate the content items that are pertinent to the user. Accordingly, the system uses the personalized knowledge acquisition format to identify relationships between existing knowledge of the user and the target knowledge); 
Regarding each of claims 3, 10 and 17, the machine learning model has been trained by extracting features from interactions between the user and an entity ([0049]: e.g. the system already implements an algorithm, which establishes or recognizes one or more characteristics related to the user, based on features extracted from interaction data; such as: data indicating the user’s social interaction associated with the educational content items; data indicating communications exchanged between the user and other learners and/or teachers, etc. The above indicates the implementation of the machine learning model that is trained by extracting features from interactions between the user and an entity); 
Regarding each of claims 4, 11 and 18, the machine learning model of the knowledge pattern model comprises a first machine learning model; the knowledge pattern model includes a learning-styles sub-model of the user comprising a second machine learning model trained to perform a task of predicting a set of learning styles of the user; and first machine learning model has been trained by taking into account the set of learning styles of the user predicted by the second machine learning model ([0048]; [0053]; [0056]: e.g. the system evaluates the user’s activities during a learning process, and thereby identifies one or more learning-styles—such as: video, audio, text, etc.—that are more effective to the user’s learning. The above corresponds to a learning-styles sub-model of the user that comprises a second machine learning model trained to perform a task of predicting a set of learning styles of the user. Accordingly, when presenting the content item(s) to the user according to the user’s language preference, the content item(s) is presented according to the user’s learning style—such as, video format, text format, etc. This teaching indicates that the first machine learning model has been trained by taking into account the set of learning styles of the user predicted by the second machine learning model);
Regarding each of claims 5, 12 and 19, the machine learning model of the knowledge pattern model comprises a first machine learning model;  the knowledge pattern model includes an existing-knowledge sub-model of the user that comprises a second machine learning model trained to perform a task of predicting information and skills that are currently known by and within the skill set of the user; and the first machine learning model has been trained by taking in to account the information and the skills predicted by the second machine learning model to be currently known by and within the skill sets of the user ([0051]; [0053]; [0080]: e.g. the system already implements an algorithm that  builds the user’s profile based on the user’s activities related to education; such as, the user’s grade level, the user’s past educational history, etc. This indicates that the knowledge pattern model includes an existing-knowledge sub-model with a second machine learning model trained to predict information and skills that are currently known by and within the skill set of the user. Furthermore, as already indicated per the discussion with respect to the independent claims, the system uses the above attributes in the user profile when generating the learning content items to the user. Accordingly, the first machine learning model has already been trained by taking in to account the information and the skills predicted by the second machine learning model to be currently known by and within the skill sets of the user);
Regarding each of claims 6, 13 and 20, the machine learning model has been trained using constraints ([0049]; [0051]; [0053]: e.g. the algorithm evaluates various attributes, including the user’s language preference in the user’s profile, interaction data related to the user, etc., when generating pertinent content items to the user based on the inquiry received from the user. The above indicates that the machine learning model has been trained using constraints).

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 7 and 14 are rejected under 35 U.S.C.103 as being unpatentable over Nealon 2014/0024009.
	Regarding each of claims 7 and 14, Nealon teaches the claimed limitations as discussed above per claims 1 and 8 respectively. 
	Nealon does not explicitly describe that the communication is selected from the group consisting of an analogy, a hint, a lecture, and a Socratic question.
	However, the above list is directed to the content of the information; and such content is directed to nonfunctional descriptive matter.    
	Nevertheless, Nealon already teaches that the system presents educational content to the user; and wherein such content is presented to the user in the form of audio, text, or video etc., such as, presenting an educational video about the solar system  ([0048]; [0056] lines 16-20); and also presenting educational content items in the form of questions ([0064]; [0067]).
Accordingly, given the above teaching, it would have been obvious to a person skilled in the art, before the effective filing date of the claimed invention, to modify Nealon’s system; for example, by presenting the content items in one or more common formats, such as a hint/question related to the search-string or a lecture video that relates to the search-string, etc., so that the user would have a further opportunity to expand his/her knowledge.  

Response to Arguments.
11.	Applicant’s arguments directed to the prior art have been fully considered (the arguments filed on 09/23/2022). Applicant argues, 
To anticipate a claim, a reference must disclose each and every element of the claim. Lewmar Marine v. Barient Inc., 3 U.S.P.Q.2d 1766 (Fed. Cir. 1987). In the interest of advancing prosecution, and without agreeing to the propriety of the outstanding anticipation rejections, Applicant has amended independent claims 1, 8, and 15 to define additional details of the claimed Q&A module and the claimed knowledge pattern model… 
It is respectfully submitted that the Nealon does not disclose or suggest the combinations defined in the independent claims 1, 8, and 15. More specifically, Nealon does not disclose or suggest the limitations that define the claimed Q&A module as modified with a knowledge pattern model implemented as a machine learning model trained to perform the claimed prediction tasks in response to a user inquiry. 
Claims 7 and 14 stand rejected under 35 U.S.C. § 103, as allegedly unpatentable over Nealon. Applicants respectfully traverse this rejection. 
For an obviousness rejection to be proper, the Examiner must meet the burden of establishing that all elements of the invention are disclosed in the prior art; that the prior art relied upon, or knowledge generally available in the art at the time of the invention . . . 
Because all of the obviousness rejections rely on Nealon, it is respectfully submitted that the obviousness rejections based on Nealon fail for the same reason recited in connection with the analysis of the anticipation rejections based on Nealon . . . 
In view of the foregoing, Applicants submit that the References fail to teach or suggest each and every element of the claimed invention, either arranged as claimed or arranged so as to perform as the claimed invention performs, and are therefore wholly inadequate in their teaching of the claimed invention as a whole, fail to motivate one skilled in the art to do what the patent Applicants have done, fail to teach a modification to a primary reference . . .
		The Office respectfully disagrees with the above arguments. Although Applicant has identified the features added to the claims based on the current amendment, there appears to be no specific argument to challenge the teaching of the cited reference. Instead, Applicant in general concludes, “Nealon does not disclose or suggest the limitations that define the claimed Q&A module as modified with a knowledge pattern model  implemented as a machine learning model trained to perform the claimed prediction tasks in response to a user inquiry”.  
However, as already demonstrated above per the analysis presented under section §102(a)(1), Nealon does teach the claimed Q&A module, which includes the knowledge pattern model that implements a machine learning model trained to predict, in response to the user inquiry, a knowledge acquisition format associated with the user, etc. (see above the detailed analysis presented under section §102(a)(1)). Consequently, Applicant’s arguments are not persuasive since no rationale and/or evidence is presented to negate the teaching of Nealon as applied to the current claims. 
	Similarly, regarding the analysis presented under section §103, Applicant concludes, “[b]ecause all of the obviousness rejections rely on Nealon, it is respectfully submitted that the obviousness rejections based on Nealon fail for the same reason recited in connection with the analysis of the anticipation rejections based on Nealon”
	However, the above assertion is also not persuasive since no specific rationale and/or evidence is presented to negate the obviousness analysis presented under section §103. It is also worth to note that the modification discussed under section §103 does not disrupt the principle of operation of Nealon. Moreover, the artisan (a person of ordinary skill in the art) would be motivated to apply such modification to Nealon since the modification makes Nealon more beneficial to the user (e.g. it provides the user with further opportunity to expand his/her knowledge).  
	Thus, at least for the reasons discussed above, the Office concludes that the prior art does teach or suggest the current claims.    




Conclusion
12.	Applicant’s amendment necessitated the new grounds of rejection presented in this final office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715